Citation Nr: 0202320	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  99-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Waiver of recovery of an overpayment of VA pension benefits, 
to include the issue of whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Albuquerque, New Mexico, 
Regional Office (RO).  In July 2000, the Board remanded the 
issue to the RO for further development.  The case has been 
returned to the Board.

Under applicable criteria, a debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (2001); see also VA O.G.C. Prec. 
Op. No. 6-98 (Apr. 24, 1998) (published in 63 Fed. Reg. 
31,264 (1998)).  In this case, both the issue of whether the 
pension indebtedness was properly created, as well as the 
issue of entitlement to a waiver are both considered.  


FINDINGS OF FACT

1.  The veteran first notified VA in February 1998 that his 
spouse had received an inheritance, including payment of 
$60,900, in 1997.

2.  The RO notified the veteran that his pension benefits 
were terminated effective January 1, 1997; an overpayment in 
the amount of $5,654 was created.

3.  By correspondence dated in September 1998, the veteran 
specified the date of the inheritance payment as June 23, 
1997.

4.  On remand from the Board, the RO determined that the 
veteran's spouse received an initial inheritance payment of 
$20,000 in May 1996 and terminated his pension benefits 
effective June 1, 1996, resulting in an increase in the 
amount of the overpayment to a total of $7,567.

5.  The veteran acted in bad faith in failing to timely 
inform VA of his wife's inheritance.


CONCLUSIONS OF LAW

1.  The $7,567 pension overpayment was properly created and 
calculated.  38 U.S.C.A. §§ 1503, 1521, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.21, 3.159 (2001).

2.  Waiver of recovery of the overpayment is precluded by the 
finding of bad faith on the part of the veteran.  38 U.S.C.A. 
§§ 5107A, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Regulations.  Pension is a monthly or other periodic 
payment made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See 38 U.S.C.A. §§ 101(15), 1521 (West 1991).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  38 
C.F.R. § 1.911 (2001).  If the debtor writes to VA and 
questions whether he or she owes the debt or whether the 
amount is accurate, VA will, as expeditiously as possible, 
review the accuracy of the debt determination, and if the 
resolution is adverse to the debtor, he or she may also 
request waiver of collection.  38 C.F.R. § 1.911 (2001).

Further, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
there has been fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(2001).  Bad faith is defined as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b) (2001).  

On the other hand, if there is no evidence of fraud, 
misrepresentation, or bad faith, a standard of "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) Fault of debtor; (2) Weighing fault of debtor 
against VA fault; (3) Whether collection would deprive debtor 
or family of basic necessities; (4) Whether withholding of 
benefits or recovery would nullify the objective for which 
the VA benefits were intended; (5) Unjust enrichment; and (6) 
Changing position to one's detriment.  38 C.F.R. § 1.965(a) 
(2001).

Factual Background.  The evidence shows that the veteran has 
received disability pension benefits since 1980.  Since that 
time, he has received numerous correspondence from the RO 
relating that he must inform VA immediately of any change in 
the number of dependents, net worth, or changes in income.  
At issue in this appeal is the change in the veteran's income 
commencing in May 1996 and lasting through June 1997 due to 
the receipt of funds from his wife's inheritance.  

Beginning in December 1995, the veteran's pension entitlement 
was set at $272 per month.  In May 1996, the veteran's spouse 
deposited $20,000 in her bank account, apparently the first 
installment of an inheritance from her father.  By June 1997, 
the total inheritance was reported as $60,900 in cash, in 
addition to at least two parcels of property.  In February 
1998, some eight months after the final inheritance payment, 
the veteran notified VA that his wife had received an 
inheritance the previous year and listed two pieces of 
property, $3,960 in personal property, and $60,900 cash.  In 
April 1998, the RO requested that the veteran provide the 
exact date his spouse received the inheritance.  When the 
veteran failed to respond to the letter, the RO terminated 
his pension benefits effective January 1, 1997, which created 
an overpayment in the amount of $5,654.  He was notified by 
letter dated in September 1998.

In a September 1998 Eligibility Verification Report, the 
veteran listed $60,900 income to his wife on June 23, 1997, 
plus $9,319 income to his wife effective October 23, 1997, as 
a down payment on the sale of property.  He did not, however, 
report that his wife had received an initial $20,000 cash 
payment in May 1996.  In requesting a waiver of the $5,654 
overpayment, he related that the money had been spent 
primarily on home improvements and included a number of 
receipts as evidence of the costs of supplies and labor.  He 
also indicated that his creditors had all been paid off.  

Of note, an itemized list of "how the inheritance was 
spent" attached to an October 1998 Financial Status Report 
showed that the veteran incurred expenses associated with the 
inheritance as early as 1996, including a $5,500 payment for 
a truck in August 1996.  The Financial Status Report also 
showed assets listed as $6,600 cash in the bank, $70 as cash 
in hand, and real estate valued at over $38,000.  Other 
assets included sums of $60,900, $9,319.45, and $6,698.72.  
However, the veteran argued that the overpayment money had 
already been depleted and that they had no other source of 
income except Social Security benefits and his VA pension.  

By decision dated in November 1998, the Committee on Waivers 
and Compromises denied the veteran's request for a waiver on 
the basis that a valid debt was incurred due to "some 
fault" on the part of the veteran and no undue hardship was 
shown.  Of note, the Committee determined that the debt was 
created as a result of income in excess of the limited set 
for receipt of veteran's benefit.  Further, the Committee 
found that the veteran had adequate monthly income to cover 
his necessary living expenses, that a substantial monthly 
income remained after his expenses, that he was debt-free 
through use of a portion of his wife's inheritance, there 
were no outstanding debts, and that there remained a 
substantial cash savings along with other inherited assets.  
As such, the Committee denied his waiver of indebtedness.

In July 2000, the Board remanded the case noting that there 
was a question as to the validity of the creation of the debt 
itself.  The Board determined that the RO needed to 
recalculate the veteran's overpayment as the RO had 
established a termination date of January 1, 1997, when it 
appeared that the inheritance had not been distributed until 
June 23, 1997.  While on appeal, the RO learned (for the 
first time) that the veteran's spouse had actually received 
her first inheritance payment in the amount of $20,000 on May 
3, 1996.  Thereafter, the veteran was notified that his 
disability pension benefits were terminated effective June 1, 
1996 (rather than the initial termination date of January 1, 
1997), which established an overpayment in the now-current 
amount of $7,567.

In July 2001, the RO issued a Supplemental Statement of the 
Case.  It determined that the veteran had acted in bad faith 
by willfully and intentionally not giving the actual date 
that his wife's inheritance was first received.  The RO found 
that the statement from the financial institution showing a 
$20,000 deposit in May 1996 was clear and convincing evidence 
that the veteran had not honestly reported the initial date 
the inheritance funds had become available to his spouse.  
The RO held that the veteran's refusal to carry out his 
obligation and duty to disclose all income accurately 
constituted bad faith.

Analysis.  Turning first to the issue of whether the debt was 
validly created, the Board notes that recurring income means 
income which is received or anticipated in equal amounts and 
at regular intervals (e.g., weekly, monthly, quarterly, 
etc.), and which will continue throughout an entire 12-month 
annualization period.  Nonrecurring income means income 
received or anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance).  Pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of that 
income.  38 C.F.R. § 3.271(a) (2001).

In this case, the initial $20,000 lump sum payment from the 
wife's inheritance, and the ultimate total amount of $60,900 
in inheritance money does not fall within any of the 
enumerated exclusions in the applicable criteria.  See 38 
C.F.R. §§ 3.262, 3.272 (2001).  Thus, the RO properly counted 
the wife's inheritance as income for pension purposes 
beginning in 1996, the initial period in which it was 
received.  As such, the appropriate deduction was made.  As 
set forth above, this action resulted in an overpayment in 
the currently-calculated amount of $7,567.  Since the veteran 
has not demonstrated that the RO committed either factual or 
legal error in computing his annual countable income or the 
overpayment at issue here, the Board is satisfied that the 
$7,567 pension overpayment was properly created and 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The next question for consideration is whether the veteran's 
$7,567 pension overpayment may be waived.  As noted, recovery 
of overpayment of any benefits made under laws administered 
by the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  

As an initial matter, the Committee determined that the 
veteran was free from fraud or misrepresentation in the 
creation of the current overpayment. The Board concurs in 
that finding.  Nonetheless, the Board agrees that the veteran 
acted in bad faith in his dealings with VA regarding 
notification of his wife's inheritance.  

Specifically, the Board is troubled by the length of time 
between the date of the initial inheritance payment of 
$20,000 in May 1996 and the date the veteran first notified 
VA of receipt of the inheritance in February 1998 - a gap of 
nearly two years.  The veteran had received multiple letters 
from VA since 1980 addressing the need to immediately notify 
VA of any change in income, number of dependents, marital 
status, and the like.  He received such a letter in November 
1995, which served to notify him of an increase in pension 
benefits, as well as remind him that he needed to inform VA 
"right away" if any one of a series of events occurred, 
such as change in family income, gain or loss of dependent, 
increase in net worth, etc.  The November 1995 letter is one 
of no less than 15 letters he had received over the years 
regarding an adjustment of his pension benefits and the 
necessity to immediately notify VA of any change in status.  

Moreover, it appears that the veteran's pension benefits had 
been the subject of no less than four previous overpayments 
through the years, albeit in much smaller amounts.  
Therefore, because he had been notified by VA of the need for 
promptly informing VA of any changes to his income, net 
worth, dependents, etc. as recently as November 1995, and on 
multiple occasions previously, and because he was aware of 
the nature of overpayments, the Board is of the opinion that 
the veteran was well aware that the $20,000 inheritance 
should have been promptly reported to VA in May 1996.  The 
fact that he waited nearly two years to report it 
demonstrates bad faith on his part.

The Board is also troubled by the evidence that the veteran 
spent a significant amount of the money before he notified VA 
of its existence.  A quick calculation from the veteran's 
itemized list on "how the inheritance was spent" shows that 
he reported a grand total of expenses in the amount of 
$33,458.  Of that amount, approximately $25,000 was spent 
prior to the time he notified VA of the inheritance in 
February 1998.  

Further, although the Board finds no evidence that the 
veteran acted in a fraudulent manner, as he continued to 
spent the money after he notified VA, it is an indication to 
the Board that he was seeking an unfair advantage of what 
amounted to an inheritance windfall.  Of note, between 
February 1998, when he notified VA of his wife's inheritance, 
and June 1998, when he ultimately provided the exact amount 
of the inheritance ($60,900) and the date his wife received 
it (asserted by him at that time to be June 1997), he had 
spent an additional $8,000.  That he now argues that he is 
entitled to a waiver because the money has been spent seems 
to the Board to be disingenuous.

The Board has carefully considered the veteran's argument 
that he was told by a VA employee to wait to notify VA until 
his wife's inheritance was completed.  Even accepting the 
veteran's characterization of what he was told, the Board is 
persuaded that there still remained an eight-month period 
between the final inheritance payment (June 1997) and the 
time the veteran notified VA (February 1998).  The veteran 
has offered no explanation for the eight-month delay.  
Rather, he contends that his wife's inheritance should not be 
counted against their income.  However, the regulations are 
clear that nonrecurring income (such as an inheritance) is 
considered income for pension purposes.  Therefore, there is 
no mechanism to separate out his wife's income for purposes 
of calculating pension benefits.  As the Board finds that the 
veteran acted in bad faith in failing to timely report a 
change in net worth, waiver of the recovery of the 
overpayment is precluded by law.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (2001).

The Board notes that during the pendency of this appeal, 
there was a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate the claim.  Further, the 
Board notes that the RO made reasonable efforts to obtain 
relevant financial records, including bank statements and an 
updated Financial Status Report.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

The overpayment in the current amount of $7,567 was validly 
created.

Entitlement to a waiver of recovery of the overpayment is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

